Citation Nr: 0027209	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  00-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral 
metatarsalgia, status post right foot surgery, with bilateral 
pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had confirmed active service from June 1973 to 
May 1981 and from March 1984 to May 1994, with other active 
service, for a total of over 20 years.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for bilateral 
metatarsalgia, status post right foot surgery, with bilateral 
pes planus.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service connected bilateral foot disability is 
manifested principally by moderate pes planus bilaterally, 
Morton's neuroma of the right second interdigital space, 
scars of the right third and fourth interdigital space and 
tenderness under the right fourth metatarsal.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for bilateral metatarsalgia, status post right foot 
surgeries, with bilateral pes planus have not been met. 
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5256, 5279 (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his disability from bilateral 
metatarsalgia and pes planus has worsened and warrants a 
rating in excess of the 30 percent evaluation currently in 
effect.  For the following reasons and bases, the Board 
concludes that he is not entitled to an increased rating for 
bilateral metatarsalgia with pes planus.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim for an increased rating for right knee 
chondromalacia.  The veteran has not advised VA of the 
existence of additional pertinent evidence which may be 
obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).  Therefore, the Board will first 
consider the history of the veteran's foot disorders.  Then 
the Board will consider the more recent manifestations of the 
disability.

Service medical records show that the veteran had recurrent 
complaints of foot pain.  He was issued sole inserts for his 
boots in June 1978.  The records show that he continued to 
have foot pain.  His symptoms were diagnosed as bilateral 
metatarsalgia in February 1979.  An examiner noted that his 
symptoms had improved with arch supports.  The veteran 
continued to have complaints of foot pain for the remainder 
of his active duty service.  His symptoms were variously 
diagnosed as Achilles tendonitis, metatarsalgia, and pes 
planus.  In a medical history given at the time of his 
medical examination for separation from service, the veteran 
reported that he still had foot discomfort from fallen 
arches.  An examiner reported that the veteran had pes planus 
which was relieved somewhat with orthotics.

When the veteran underwent a VA orthopedic examination in 
September 1994, he told the examiner that he took Tylenol 
regularly for aching feet.  On examination, the feet had an 
arch.  There was no abnormality or tenderness.  X-rays showed 
a suggestion of hammertoe deformities in the second, third, 
fourth, and fifth toes bilaterally.  The examiner who 
conducted the clinical examination reported a diagnosis of 
history of pes planus with normal examination.

The veteran was granted entitlement to service connection for 
bilateral foot pain with history of pes planus and 
metatarsalgia by an August 1995 rating decision.  The 
associated disability was rated 10 percent disabling pursuant 
to Diagnostic Code 5276  After a period of convalescence from 
surgery during which the rating was 100 percent, the rating 
for the bilateral foot disorders was increased to 30 percent, 
effective from October 1, 1996.  The 30 percent rating has 
been continued in effect since that time.  Under Diagnostic 
Code 5276, severe symptoms of bilateral pes planus, such as 
marked deformity (pronation, abduction, etc.), pain 
accentuated with manipulation and use, swelling on use, with 
characteristic callosities, are rated 30 percent disabling.  
For pronounced symptoms, with marked pronation, extreme 
tenderness on plantar surfaces of the feet, marked inward 
displacement and severe spasms of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 30 percent evaluation is assigned for unilateral symptoms 
and a 50 percent evaluation is assigned for bilateral 
symptoms.

The veteran's claim for an increased rating for his foot 
disorders was filed in June 1998.  Although the Board must 
considered the entire record, including the history of the 
veteran's right knee injury, because of laws concerning the 
effective date of increased ratings, the Board will 
especially consider pertinent evidence of disability which 
was generated within a year prior to the date of the claim 
and thereafter.  38 U.S.C.A. § 5110 (West 1991).

The following is a chronological review of the pertinent, 
recent medical evidence.  Private medical records dated in 
February 1996 show that the veteran underwent surgery for 
excision of a neuroma on the fourth intermetatarsal space of 
his right foot.  In April 1996, he underwent surgery for 
excision of neuroma over the third intermetatarsal space of 
his right foot.  Notes of follow-up treatment show that the 
veteran continued to have plantar soreness through June 1996.  
He was prescribed orthotics in August 1996.  In October 1996, 
the insole of the orthotics was modified to increase 
protection over the right fourth metatarsal.  

The veteran's feet were examined during a VA examination in 
July 1996.  He complained of persistent pain in his right 
foot, loss of balance, and right foot incoordination.  On 
examination, he was observed to walk favoring his right foot.  
He had specially designed foot wear on this right foot.  He 
had difficulty standing flat footed on his right foot.  There 
was tenderness under the distal end of the fourth metatarsal.  
There was a healed incision between the fourth and fifth toes 
on the dorsum of the foot.  There was flattening of the 
transverse arch of the right foot.  The veteran walked with 
difficulty on his toes, favoring his right foot.  His gait 
was antalgic, favoring the right side.  There were no 
significant secondary skin or vascular changes.  X-rays of 
the feet were normal.  The examiner reported an impression of 
bilateral foot pain, status post excision of neuroma from the 
right forefoot, and flattening of the transverse arch of the 
right forefoot.

During a VA foot examination in August 1998, the veteran 
reported symptoms of pain, weakness, stiffness, swelling, 
heat, redness, easy fatigability, and lack of endurance in 
the right foot.  He was taking Motrin with fair relief.  He 
had also had several Cortisone shots in the foot with only 
temporary relief.  He reported having continuous flare-ups 
from walking which were relieved only by resting and 
application of ice.  The veteran estimated that he had 
additional limitation of motion during flare-ups of 55 
percent.  He reported that he used crutches for six weeks 
following surgery.  He was issued a special insole which he 
did not bring to the examination.  He told the examiner his 
corrective shoes were fairly effective.  He came to the 
examination wearing sandals.  

On examination, the veteran had two well-healed, nontender 
scars of the dorsal aspect of the right foot over the third 
and fourth interdigital spaces.  There was an extremely 
sensitive spot to minimal pressure on the proximal second 
interdigital space on the plantar side.  Ambulation was 
markedly painful on the right, with marked limping on that 
side.  The veteran could not stand on his toes.  The left 
foot was normal.  Range of motion in the ankles and toes was 
within normal limits on both feet.  There were no skin or 
vascular changes.  The examiner commented that increased 
limitation of motion did not result from pain, fatigue, 
weakness or lack of endurance.  The veteran had moderately 
flat feet.  There was no hammer toes, high arch, or club 
foot.  X-rays showed no evidence of pes planus.  There was a 
questionable mild pes cavum deformity of the left foot with 
fine loose bodies at the fifth metatarsophalangeal joint.  
The diagnoses were:   status post excision of two Morton 
neuromas at the third and fourth interdigital spaces of the 
right foot; Morton neuroma at the second interdigital space 
of the right foot; and supple-type bilateral flat feet.

In November 1998, the RO received notes of private podiatrist 
treatment dated from March to October 1998.  Such records 
document the veteran's complaints of right foot pain with 
walking and weight bearing.  He was dispensed orthotics in 
May 1998.

After reviewing the current evidence summarized above, the 
Board finds that the bilateral foot disability is manifested 
by moderate pes planus.  This disability is 10 percent 
disabling under Diagnostic Code 5276.  Certainly, he does not 
exhibit manifestations of severe pes planus, such as marked 
deformity (pronation, abduction, etc.), swelling on use or 
characteristic callosities.  The bilateral foot disability is 
also manifested by non- tender scars at the right third and 
fourth interspace, tenderness under the distal end of the 
right fourth metatarsal and an extremely sensitive area to 
even minimal pressure at the second interdigital space.

The Board finds that the scars at the third and fourth 
interspace are not compensably disabling under Diagnostic 
Codes 7803- 7805 because they are not shown to be poorly 
nourished with repeated ulceration, or objectively tender and 
painful or associated with limitation on function (range of 
motion of the toes and ankles is normal).  With respect to 
the area of tenderness under the distal end of the fourth 
metatarsal, this area is the equivalent of an objectively 
tender and painful scar, and is, therefore, 10 percent 
disabling under Diagnostic Code 7804.  

With respect to the Morton's neuroma at the second 
interspace, the Board considers this to be equivalent to 
unilateral metatarsalgia, and, therefore, 10 percent 
disabling under Diagnostic Code 5279.  With application of 
38 C.F.R. § 4.25, the combined rating for the bilateral foot 
disability is 30 percent disabling, but no more than 30 
percent disabling. 

According to the recent examination, the veteran did not have 
increased limitation of motion from pain, fatigue, weakness 
or lack of endurance.  Accordingly, an additional compensable 
rating is not warranted under the principles set forth in 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  In the Board's 
opinion, the painful walking and weight bearing on the right 
foot that was observed on the recent examination is 
contemplated by the 30 percent rating assigned pursuant to 
Diagnostic Codes 5276- 5259- 7804.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds that in this case, there are no factors such 
frequent periods of hospitalization or marked interference 
with average earning capacity.  In this regard, the Board 
notes that during the appeal period, the veteran took leave 
from his job until his right foot problems were resolved.  
The Board also notes that the recent examiner found that the 
veteran's job was affected to a degree of 40 percent by the 
bilateral foot disability.  The Board, nonetheless, finds 
that that the average impairment in earning capacity is 
commensurate with the schedular rating assigned.  
Accordingly, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  The RO's failure to discuss extraschedular 
consideration and to refer the claim for assignment of such a 
rating as provided in the regulation was not prejudicial to 
the appellant in light of the Board's findings on that issue.



ORDER

An increased rating for bilateral metatarsalgia, status post 
right foot surgery, with bilateral pes planus is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

